









RESTRICTED STOCK UNIT AGREEMENT




Grant Date:
<<Grant Date>>
Grantee (“Employee”):
<<Participant Name>>
Aggregate Number of Shares Subject to Award:
<<Number _Restricted_Shares>>





This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made as of <<Grant Date>>,
between HALLIBURTON COMPANY, a Delaware corporation (the “Company”), and
<<Participant Name>> (“Employee”).


1.
Award of Units. Pursuant to the Halliburton Company Stock and Incentive Plan
(the “Plan”), Employee is hereby awarded the aggregate number of units subject
to award set forth above evidencing the right to receive an equivalent number of
shares of Company common stock, par value USD 2.50 per share (“Stock”), subject
to the terms and conditions of this Agreement and the Plan. The units granted
pursuant to this Agreement that are referred to as the “Restricted Stock Units”.



2.
Plan Incorporated. Employee acknowledges receipt of a copy of the Plan and
agrees that this award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto.
The Plan is incorporated herein by reference as a part of this Agreement. Except
as otherwise defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.



3.
Vesting of Restricted Stock Units; Forfeiture of Restricted Stock Units.



(a)
Vesting Schedule. The Restricted Stock Units shall vest in accordance with the
vesting details for this grant displayed in the Distribution Schedule in
Employee’s account at www.NetBenefits.Fidelity.com, provided that Employee has
been continuously and actively employed by the Company or any of its
Subsidiaries and affiliated companies from the date of this Agreement through
the applicable vesting date.



(b)
Accelerated Vesting. The Restricted Stock Units shall become fully vested on the
earlier of (i) the occurrence of a Corporate Change (as such term is defined in
the Plan), or (ii) the date Employee’s employment with the Company is terminated
by reason of death or disability (as determined by the Company). In the event
Employee’s employment is terminated for any other reason, including retirement
(as determined by the Company), upon the recommendation of applicable management
of the Company and/or business unit, the Committee which administers the Plan
(the “Committee”) or its delegate, as appropriate, may, in the Committee’s or
such delegate’s sole discretion, approve the acceleration of the vesting of any
or all Restricted Stock Units, such vesting to be effective on the date of such
approval or Employee’s Termination Date (as defined below), if later.



(c)
Forfeiture of Restricted Stock Units. In the event of a termination of
Employee’s employment with the Company or any Subsidiary or affiliated companies
for any reason except as otherwise provided in this Section 3, Employee shall,
for no consideration, forfeit all Restricted Stock Units to the extent they are
not fully vested as of the Termination Date. For the avoidance of doubt,
“Termination Date” for purposes of this award will be deemed to occur as of the
date Employee is no longer actively providing services as an employee, unless
otherwise determined by the Company in its sole discretion, and no vesting shall
continue during any notice period that may be specified under contract or
applicable law with respect to such termination, including any “garden leave” or
similar period, except as may otherwise be permitted in the Company’s sole
discretion.








--------------------------------------------------------------------------------





4.
Settlement of Restricted Stock Units. Upon vesting of the Restricted Stock
Units, payment shall be made as soon as administratively practicable but in no
event later than 60 days after the vesting date. The Company, in its sole
discretion, may provide for settlement in the form of:



(a)
shares of Stock; or



(b)
a cash payment in an amount equal to the Fair Market Value of the shares of
Stock that correspond to the vested Restricted Stock Units, to the extent that
settlement in shares of Stock (i) is prohibited under local law, (ii) would
require Employee, the Company or any Subsidiary or affiliated company to obtain
the approval of any governmental or regulatory body in Employee’s country of
employment (or residence, if different), (iii) would result in adverse tax
consequences to Employee, the Company, or any Subsidiary or affiliated company,
or (iv) is administratively burdensome.



If the Company settles the Restricted Stock Units in shares of Stock, it may
require Employee to sell such shares of Stock immediately or within a specified
period following Employee’s termination of employment (in which case Employee
hereby agrees that the Company shall have the authority to issue sale
instructions in relation to such shares of Stock on Employee’s behalf pursuant
to this authorization).


5.
Non-Disclosure, Non-Solicit and Non-Compete Covenants. To further align
Employee’s interests with the Company’s long-term business interests, including
the preservation of the Company’s goodwill and the protection of the
Confidential Business Information (as defined below) that Employee has obtained
and will, necessarily continue to receive and rely on, Employee and the Company
hereby agree to the following:



(a)
Non-Disclosure of Confidential Business Information. Employee will not at any
time during employment by the Company, and for so long thereafter as the
pertinent information or documentation remains confidential, use (either for the
benefit of Employee or the benefit of others), publish, disclose, claim
ownership of, communicate, divulge or send to others, access, or take, any
Confidential Business Information or any confidential information of the
vendors, consultants, affiliates, joint ventures, or customers of the Company,
except as required in the conduct of the Company’s business, or as otherwise
authorized in writing by the Company. Employee acknowledges and agrees that any
unauthorized use or disclosure of Confidential Business Information or other
confidential information would cause irreparable harm to the Company.
Notwithstanding the foregoing, this Agreement does not prevent Employee from:
(i) making a good faith report of possible violations of applicable law to the
Securities and Exchange Commission or any other governmental agency or entity;
or (ii) making disclosures that are protected under the whistleblower provisions
of applicable law or receiving any award for information provided under such
whistleblower provisions.



(b)
Non-Solicit and Non-Compete. During Employee’s employment with the Company and
for twelve (12) months immediately thereafter, Employee will not, other than on
behalf of the Company, directly or indirectly, as a proprietor, partner,
employee, agent or otherwise:



(i)
Solicit or hire any Company employee, contractor, or consultant to work for, or
provide goods or services to, any other company or organization. For the purpose
of this provision, “Company employee, contractor, or consultant” means any
individual or entity who or which was employed or retained by, or provided goods
or services to, the Company within the last twelve (12) months of Employee’s
employment by the Company.



(ii)
Sell, attempt to sell, or assist in the effort of anyone else who sells or
attempts to sell, any products or services which compete with products or
services offered by Company to any actual or prospective customer of the Company
with whom or with which Employee dealt at any time during the last twelve (12)
months of Employee’s employment by the Company or about whom Employee has any
Confidential Business Information.








--------------------------------------------------------------------------------





(iii)
Participate in, work for, or provide services, in the Territory in which
Employee was employed, to any person or entity that is, or is actively planning
to be, a “Competitive Business.” The “Territory in which Employee was employed”
shall include, but not be limited to (1) Employee’s geographical area of
responsibility, (2) a zone of 150 miles radius from a facility, location or
office of the Company in which Employee was employed during the last eighteen
(18) months of Employee’s employment at the Company, and (3) all locations from
which Employee regularly performed Employee’s job functions or performed
significant job functions, during the last eighteen (18) months of Employee’s
employment at the Company. The term “Competitive Business” shall mean any
business (however organized or conducted) that competes with a business in which
the Company is engaged or in which the Company was actively planning to engage,
at any time during the last twelve (12) months of Employee’s employment by the
Company, provided that Employee was involved with or had access to Confidential
Business Information regarding such business. This restriction does not prohibit
Employee from working for a person or entity, even if a Competitive Business, in
a capacity unrelated to the work that Employee performed for the Company,
provided Employee and any new employer first provide the Company with adequate
written assurances of the steps taken to ensure the protection, and to prevent
the use or disclosure, of Confidential Business Information.



(iv)
Act in any capacity for or with any Competitive Business, or for or with any of
their agents, if in such capacity Employee would, because of the nature of
his/her role with such Competitive Business and Employee’s knowledge of
Confidential Business Information, inevitably use and/or disclose any
Confidential Business Information in his/her work for, or on behalf of, the
Competitive Business or its agent.



(v)
Otherwise interfere with, disrupt or attempt to disrupt relations between the
Company and any of its employees, contractors, or consultants.





(c)
State Specific Limitations. Employee and the Company hereby further agree that,
in spite of anything in the Agreement to the contrary, if and to the extent
Employee works for the Company, not including temporary assignments or business
travel, in the states mentioned below, the restrictions in Paragraph 5(b) will
be revised as set forth below. During any portion of Employee’s employment with
the Company when Employee is not assigned to one of the states listed below,
this Agreement shall be enforceable in its entirety:



(i)
California and North Dakota: The only provisions of Paragraph 5(b) that will
apply during Employee’s ongoing (not temporary or business travel) assignment in
California or North Dakota shall be subparagraph (i) and, to the extent
necessary to protect the Company’s trade secrets, subparagraphs (iv) and (v).



(ii)
Oklahoma: The only provisions of Paragraph 5(b) that will apply during
Employee’s ongoing (not temporary or business travel) assignment in Oklahoma
shall be subparagraph (i), and to the extent necessary to prevent the direct
solicitation of the sale of goods and/or services from the customers of the
Company, subparagraph (ii), and to the extent necessary to protect the Company’s
trade secrets, subparagraphs (iv) and (v).



(iii)
Louisiana: The provisions of Paragraph 5(b) will apply during Employee’s ongoing
(not temporary or business travel) assignment in Louisiana in the following
Louisiana parishes and municipalities: Acadia, Bienville, Bossier, Caddo,
Calcasieu, Cameron, Iberia, Lafayette, Lafourche, Orleans, Plaquemines, Rapides,
St. Mary, St. Martin, Terrebonne, and Vermilion.



(d)
Confidential Business Information. As used in this Agreement, the term
“Confidential Business Information” means any and all of the Company’s trade
secrets, confidential and/or proprietary






--------------------------------------------------------------------------------





information, and all other information and data that is not generally known to
third persons who could derive economic value from its use or disclosure,
including, without limitation, methods, designs, drawings, and other technical
information; the methods though which the Company identifies, hires, trains and
compensates its employees; details regarding the Company’s employees, including
their compensation, contact information, and their performance and conduct;
methods to locate and qualify contractors, vendors and third party factories;
the identity of the Company’s contractors, vendors and third party factories;
the individuals, and their contact Information, at contractors, vendors and
third party factories with whom the Company has dealt; the amounts and types of
goods and/or services purchased in the past from contractors, vendors and third
party factories; the amounts paid for such past purchases; the identity of the
Company’s customers; the individuals, and their contact information, at
customers with whom Employee has dealt; the amounts and types of products and
services purchased in the past by such customers; the amount paid for such past
purchases, the timing of such past purchases, and the method of payment for such
past purchases; the Company’s plans for future products and services; the
details of any ongoing or planned negotiations for future products and services;
and the Company’s plans for the future, including without limitation plans for
its products and services, for geographic and customer markets, and for
marketing, promoting, selling, distributing and providing its products and
services.


6.
Shareholder Rights. Employee shall have no rights to dividends, dividend
equivalents or any other rights of a shareholder with respect to shares of Stock
subject to this award of Restricted Stock Units unless and until such time as
the award has been settled by the transfer of shares of Stock to Employee.



7.
Non-Transferability. The Restricted Stock Units may not be sold, assigned,
pledged, exchanged, hypothecated, encumbered, disposed of, or otherwise
transferred, except by will or the laws of descent and distribution or pursuant
to a “qualified domestic relations order” as defined by the Code or Title I of
the U.S. Employee Retirement Income Security Act of 1974, as amended, or similar
order. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Restricted Stock Units or of such rights contrary to the
provisions hereof or in the Plan, the Restricted Stock Units and such rights
shall immediately become null and void.



8.
Withholding of Tax. Employee acknowledges that, regardless of any action taken
by the Company or, if different, the Subsidiary or affiliated company that
employs Employee (the “Employer”), the ultimate liability for all income tax,
social contributions, payroll tax, fringe benefits tax, payment on account,
hypothetical tax or other tax-related items related to Employee’s participation
in the Plan and legally applicable to Employee or deemed by the Company or the
Employer in their discretion to be an appropriate charge to Employee even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Employee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer, if any. Employee further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant,
vesting, the subsequent sale of shares of Stock acquired pursuant to such
vesting and the receipt of any dividends; and (b) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Employee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



Prior to the relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Employee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from Employee’s wages or
other cash compensation paid to Employee by the Company and/or the Employer;
(ii) withholding from the shares of Stock to be delivered upon settlement of the
Restricted





--------------------------------------------------------------------------------





Stock Units or other awards granted to Employee having a Fair Market Value equal
to the amount required to be withheld; (iii) withholding from the proceeds of
the sale of shares of Stock acquired upon settlement of the Restricted Stock
Units, either through a voluntary sale or through a mandatory sale arranged by
the Company (on Employee’s behalf pursuant to this authorization without further
consent); or (iv) permitting Employee to tender to the Company cash (including
check, bank draft or money order delivered to the Company’s Stock Plan
Administrator) or, if allowed by the Committee, shares of Stock previously
acquired by Employee having a Fair Market Value equal to the amount required to
be withheld.


Notwithstanding the foregoing, if Employee is subject to Section 16 of the U.S.
Securities Exchange Act of 1934, as amended, pursuant to Rule 16a-2 promulgated
thereunder, any tax withholding obligations shall be satisfied by having the
Company withhold a number of shares of Stock having a Fair Market Value equal to
the amount required to be withheld from the shares of Stock to be delivered upon
vesting of the Restricted Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
Employee will receive a refund of any over-withheld amount and will have no
entitlement to the share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon vesting
of the Restricted Stock Units, for tax purposes, Employee is deemed to have been
issued the full number of shares of Stock subject to the Restricted Stock Units,
notwithstanding that a number of shares of Stock are held back solely for the
purpose of paying the Tax-Related Items. Employee will have no further rights
with respect to any shares of Stock that are retained by the Company pursuant to
this provision.
Employee agrees to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Employee’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
shares of Stock or proceeds from the sale of shares of Stock until arrangements
satisfactory to the Company have been made in connection with the Tax-Related
Items.


9.
Status of Shares of Stock. The Company shall not be obligated to issue any
shares of Stock pursuant to any Restricted Stock Units at any time, when the
offering of the shares of Stock covered by such Restricted Stock Unit has not
been registered under the U.S. Securities Act of 1933, as amended (the “Act”) or
such other country, U.S. federal or state laws, rules or regulations as the
Company deems applicable and, in the opinion of legal counsel for the Company,
there is no exemption from the registration. The Company intends to use
reasonable efforts to ensure that no such delay will occur. In the event
exemption from registration under the Act is available upon vesting of the
Restricted Stock Units, Employee, if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.



Employee agrees that the shares of Stock which Employee may acquire upon vesting
of the Restricted Stock Units will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable U.S. federal, state
or non-U.S. securities laws. Employee also agrees (i) that the Company may
refuse to register the transfer of the shares of Stock acquired under the
Restricted Stock Units on the stock transfer records of the Company if such
proposed transfer would in the opinion of counsel to the Company constitute a
violation of any applicable securities law, and (ii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Stock acquired under the Plan.


10.
Nature of Grant. In accepting the Restricted Stock Units, Employee acknowledges
and agrees that:



(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company,
in its sole discretion, at any time (subject to any limitations set forth in the
Plan);






--------------------------------------------------------------------------------





(b)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units or other awards have been granted in the past;

(c)
all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d)
Employee’s participation in the Plan is voluntary;

(e)
the Restricted Stock Units and Employee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment contract
with the Company or any of its Subsidiaries or affiliated companies and shall
not interfere with the ability of the Company or the Employer, as applicable, to
terminate Employee’s employment relationship (as otherwise may be permitted
under local law);

(f)
unless otherwise agreed with the Company, the Restricted Stock Units and any
shares of Stock acquired upon vesting of the Restricted Stock Units, and the
income from and value of same, are not granted as consideration for, or in
connection with, any service Employee may provide as a director of any
Subsidiary or affiliate of the Company;

(g)
the Restricted Stock Units and any shares of Stock acquired under the Plan and
the income and value of same are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Subsidiary or affiliate of the Company;

(h)
the future value of the shares of Stock underlying the Restricted Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;

(i)
upon vesting of the Restricted Stock Units, the value of such shares of Stock
may increase or decrease in value;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of Employee’s
employment (for any reason whatsoever and whether or not in breach of local
labor laws or later found invalid) and, in consideration of the Restricted Stock
Units, Employee agrees not to institute any claim against the Company or the
Employer;

(k)
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement not otherwise specifically provided for in the Plan or
provided by the Company in its discretion, to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Stock; and

(l)
neither the Company nor any of its Subsidiaries or affiliated companies shall be
liable for any foreign exchange rate fluctuation between Employee’s local
currency and the U.S. dollar that may affect the value of the Restricted Stock
Units or any amounts due to Employee pursuant to the vesting of the Restricted
Stock Units or the subsequent sale of any shares of Stock acquired upon vesting
of the Restricted Stock Units.

11.
Data Privacy. Employee understands that the Company, its Subsidiaries and
affiliated companies and/or the Employer may hold certain personal information
about Employee, including, but not limited to, Employee’s name, home address,
email address and telephone number, date of birth, social security or insurance
number, passport number or other identification number, salary, nationality, and
any shares of Stock or directorships held in the Company, and details of the
Restricted Stock Units or any other entitlement to shares of Stock, canceled,
exercised, vested, unvested or outstanding in Employee’s favor (“Data”), for the
purpose of implementing, administering and managing the Plan.



Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s Data as described in this
Agreement and any other grant materials by and among, as necessary and
applicable, the Company and any of its Subsidiaries or affiliated companies, for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.







--------------------------------------------------------------------------------





Employee understands that Data will be transferred to the stock brokerage or
other financial or administrative services firm designated by the Company (the
“Stock Plan Administrator”) which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Employee’s country. If Employee is
employed outside the United States, Employee understands that Employee may have
the right to request a list of any recipients of Data by contacting
dataprivacy@halliburton.com. Employee authorizes the Company, the Company’s
Stock Plan Administrator and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Employee’s participation in the Plan. Employee understands that
Data will be held only as long as is necessary to implement, administer and
manage Employee’s participation in the Plan. If Employee is employed outside the
United States, Employee understands that he or she may have the right to access
Data, request additional information about the storage and processing of Data,
correct inaccurate Data, or refuse or withdraw the consents herein by contacting
dataprivacy@halliburton.com. Further, Employee understands that Employee is
providing the consents herein on a purely voluntary basis. If Employee does not
consent, or if Employee later seeks to revoke his or her consent, Employee’s
service status and career will not be affected; the only consequence of refusing
or withdrawing Employee’s consent is that the Company would not be able to grant
Employee the Restricted Stock Units or other equity awards or administer or
maintain such awards. Therefore, Employee understands that refusing or
withdrawing his or her consent may affect Employee’s ability to participate in
the Plan. For more information on the consequences of Employee’s refusal to
consent or withdrawal of consent, Employee understands that Employee may contact
dataprivacy@halliburton.com.
Finally, Employee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
Employee to provide another data privacy consent. If applicable and upon request
of the Company, Employee agrees to provide an executed acknowledgment or data
privacy consent form (or any other acknowledgments, agreements or consents) to
the Company or the Employer that the Company and/or the Employer may deem
necessary to obtain under the data privacy laws in Employee’s country, either
now or in the future. Employee understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgment,
agreement or consent requested by the Company or the Employer.


12.
Insider Trading; Market Abuse Laws. By participating in the Plan, Employee
agrees to comply with the Company’s policy on insider trading. Employee further
acknowledges that, depending on Employee’s or his or her broker’s country of
residence or where the shares of Stock are listed, Employee may be subject to
insider trading restrictions and/or market abuse laws that may affect Employee’s
ability to accept, acquire, sell or otherwise dispose of shares of Stock, rights
to shares of Stock (e.g., restricted stock units) or rights linked to the value
of shares of Stock, during such times Employee is considered to have “inside
information” regarding the Company as defined by the laws or regulations in
Employee’s country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Employee places before he or she possessed
inside information. Furthermore, Employee could be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) ”tipping” third parties or causing them otherwise to
buy or sell securities. Employee understands that third parties include fellow
employees. Any restriction under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Employee acknowledges that it is Employee’s
responsibility to comply with any applicable restrictions, and that Employee
should therefore consult Employee’s personal advisor on this matter.



13.
Electronic Delivery. Employee agrees, to the fullest extent permitted by law, in
lieu of receiving documents in paper format, to accept electronic delivery of
any documents that the Company and its Subsidiaries or affiliated companies may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements, annual
or quarterly reports, and other communications. Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or a website of the Company’s
agent






--------------------------------------------------------------------------------





administering the Plan. By accepting this grant, whether electronically or
otherwise, Employee also hereby consents to participate in the Plan through such
system, intranet, or website, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.


14.
English Language. Employee acknowledges and agrees that it is Employee’s express
intent that this Agreement and the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Restricted
Stock Units be drawn up in English. To the extent Employee has been provided
with a copy of this Agreement, the Plan, or any other documents relating to this
Award in a language other than English, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.



15.
Addendum. Notwithstanding any provisions in this Agreement, the Restricted Stock
Units shall be subject to any special terms and conditions set forth in the
Country-Specific Addendum to this Agreement (the “Addendum”). Moreover, if
Employee transfers to one of the countries included in such Addendum, the
special terms and conditions for such country will apply to Employee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable to comply with local law or facilitate the
administration of the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate Employee’s transfer).
The Addendum constitutes part of this Agreement.



16.
Not a Public Offering. The award of the Restricted Stock Units is not intended
to be a public offering of securities in Employee’s country of employment (or
country of residence, if different). The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the award of the
Restricted Stock Units is not subject to the supervision of the local securities
authorities. No employee of the Company or any of its Subsidiaries or affiliated
companies is permitted to advise Employee on whether he/she should participate
in the Plan. Acquiring shares of Stock involves a degree of risk. Before
deciding to participate in the Plan, Employee should carefully consider all risk
factors relevant to the acquisition of shares of Stock under the Plan and
carefully review all of the materials related to the Restricted Stock Units and
the Plan. In addition, Employee should consult with his/her personal advisor for
professional investment advice.



17.
Repatriation; Compliance with Law. Employee agrees to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Plan in
accordance with applicable foreign exchange rules and regulations in Employee’s
country of employment (and country of residence, if different). In addition,
Employee agrees to take any and all actions, and consent to any and all actions
taken by the Company and any of its Subsidiaries and affiliated companies, as
may be required to allow the Company and any of its Subsidiaries and affiliated
companies to comply with local laws, rules and/or regulations in Employee’s
country of employment (and country of residence, if different). Finally,
Employee agrees to take any and all actions as may be required to comply with
Employee’s personal obligations under local laws, rules and/or regulations in
Employee’s country of employment and country of residence, if different).



18.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Employee’s participation in the Plan, on the Restricted Stock
Units, and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



19.
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate, pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.



20.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Employee.






--------------------------------------------------------------------------------







21.
Governing Law and Forum. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without regard to principles of
conflict of laws, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware, which matters
shall be governed by the latter law. For purposes of resolving any dispute that
may arise directly or indirectly from this Agreement, the parties hereby agree
that any such dispute that cannot be resolved by the parties shall be submitted
for resolution through the Halliburton Dispute Resolution Program, pursuant to
which the last step is final and binding arbitration. Notwithstanding the
foregoing, the parties agree that in addition to any other rights or remedies
they may have, that either party shall be entitled, if it so elects, to
institute a proceeding in any court of competent jurisdiction to obtain a
preliminary injunction (with each waiving the other’s obligation, if any, to
post bond) in order to prevent activities in violation of the Agreement and to
maintain the status quo pending resolution of the parties’ dispute in accordance
with the Halliburton Dispute Resolution Program.



22.
U.S. Federal Defend Trade Secrets Act Notice. Employee is hereby notified in
accordance with the Defend Trade Secrets Act of 2016 that Employee will not be
held criminally or civilly liable under any U.S. federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a U.S.
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If Employee files a lawsuit for
retaliation against the Company for reporting a suspected violation of law,
Employee may disclose the Company’s trade secrets to the Employee’s attorney and
use the trade secret information in the court proceeding if the Employee files
any document containing the trade secret under seal, and does not disclose the
trade secret, except pursuant to court order.



23.
Severability. The provisions of this Agreement are severable and if any one or
more of the provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the Agreement shall be reformed and construed so that it
would be enforceable to the maximum extent legally possible, and if it cannot be
so reformed and construed, as if such unenforceable provision, or part thereof,
had never been contained herein. The Non-Disclosure, Non-Solicit, and
Non-Compete in this Agreement shall be separate, independent and concurrently
enforceable with other employee agreements that have been signed by Employee. In
the event such provisions of an agreement is determined by an adjudicator as not
to be enforceable, any other concurrently enforceable provisions may still be
enforced.



24.
Waiver. The waiver by the Company with respect to Employee’s (or any other
participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.
 
 
HALLIBURTON COMPANY
 
 
 
 
 
Jeffrey A. Miller
 
President and Chief Executive Officer






--------------------------------------------------------------------------------







I HEREBY AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS RESTRICTED STOCK
UNIT AGREEMENT DATED <<Grant Date>>.


<<Electronic Signature>>    
    
<<Acceptance Date>>




RSUUSX518







